Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of Applicant’s Preliminary Amendment dated August 11, 2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows:
Amended claim 6, which recites that each second duct 76 has a corrugation in a transverse direction perpendicular to a vertical longitudinal plane and each first duct 74 is located in a concave segment of the second duct, is inaccurate. As seen in figure 4, for example, the first ducts 74 are located outside of the concave segments of the second ducts 76. Additionally, claim 1 recites that the second ducts open up in either the intrados wall or the extrados wall of the body (see figure 4, for example). However, claim 6 recites that each second duct 76 has a corrugation in a transverse direction perpendicular to a vertical longitudinal plane and each first duct 74 is located in a concave segment of the second duct (see figure 6, for example). Claim 6 is an entirely different embodiment and it is not possible to have the second ducts open up in either the intrados wall or the extrados wall of the body, in combination with each second duct having a corrugation in a transverse direction perpendicular to a vertical longitudinal plane and each first duct is located in a concave segment of the second duct. Therefore, the subject matter of amended claim 6 is not supported in the prior-filed application, and the priority claim is not granted at this time.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: principal axis “B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 1, line 13, “chambers” should be changed to -- chamber --, or -- chambers’ --. 
	On page 2, line 4, “0.743.435” should be changed to -- 743,435 --.
	On page 5, line 3, “22” should be changed to -- 52 --.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terms that lack antecedent basis and double recitations of previously recited claims elements, too numerous to mention in each and every instance. The following are several examples of indefinite claim language. The claims should be carefully reviewed for additional instances of indefinite claim language.
In claim 1, line 3, “that” is unclear as to which one of multiple claim elements, such as the vane, the body, or the plane, for example, is being referred to.
In claim 1, lines 7 and 8, “the circulation” lacks antecedent basis.
In claim 5, line 2, “two end” is a double recitation of the previously recited two ends in claim 1, causing ambiguity.
Claim 6, which recites that each second duct 76 has a corrugation in a transverse direction perpendicular to a vertical longitudinal plane and each first duct 74 is located in a concave segment of the second duct, is inaccurate. As seen in figure 4, for example, the first ducts 74 are located outside of the concave segments of the second ducts 76. Additionally, claim 1 recites that the second ducts open up in either the intrados wall or the extrados wall of the body (see figure 4, for example). However, claim 6 recites that each second duct 76 has a corrugation in a transverse direction perpendicular to a vertical longitudinal plane and each first duct 74 is located in a concave segment of the second duct (see figure 6, for example). Claim 6 is an entirely different embodiment and it is not possible to have the second ducts open up in either the intrados wall or the extrados wall of the body, in combination with each second duct having a corrugation in a transverse direction perpendicular to a vertical longitudinal plane and each first duct is located in a concave segment of the second duct.
In claim 9, line 10, “at least one component of the turbomachine” is unclear, as this appears to be the same element as the at least one vane.
In claim 9, line 13, “ a principal axis A of the turbomachine” is a double recitation of the previously recited principal axis A of the turbomachine, causing ambiguity.
In claim 9, line 14, “said principal axis A” is unclear as to which of the different principal axes is being referred to.
In claim 9, line 14, “first ducts” is a double recitation of the previously recited first ducts, causing ambiguity.
In claim 9, line 15, “second ducts” is a double recitation of the previously recited second ducts, causing ambiguity.
In claim 10, line 3, “ a principal axis A of the turbomachine” is a double recitation of the previously recited principal axis A of the turbomachine, causing ambiguity.
The terms “substantially parallel” in claim 9, line 14 and claim 10, line 5, are relative terms which render the claims indefinite. The term “substantially parallel” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would a deviation from parallel of +15 degrees, or -15 degrees, be considered as  “substantially parallel”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 8, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov 2015/0023776 in view of Roberge 2015/0285186.
Ribarov discloses a turbomachine vane substantially as claimed, comprising a body 14 extending principally in a plane defined by a principal axis and a longitudinal direction, that is delimited by a lower intrados wall (figure 2), an upper extrados wall (figure 2), a leading edge near 32 in figure 3, located at a first longitudinal end of the body and a trailing edge near 34 in figure 3 located at a second longitudinal end of the body, wherein the body of the vane contains a plurality of first ducts 24 carrying the circulation of a gas flow that extend principally along the direction of the principal axis (claim 1).
Each first duct comprises two ends that are open at at least one end of the body along the principal axis (claim 2).
Concerning claim 8, which recites that the vane is manufactured using an additive technology process, this is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product-by-process claim does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the product in the product-by-process claim is the same as the product of the prior art reference to Ribarov (claim 8). 

However, Ribarov does not disclose a plurality of second ducts carrying the circulation of a second gas flow that extend principally along the longitudinal direction, wherein each second duct comprises two ends that open up in either the intrados wall or the extrados wall of the body (claim 1).

Roberge (figures 1 and 4-6) shows a gas turbine engine 10/35 having outlet guide vanes,  each with a body 43 having a plurality of second ducts 45 carrying the circulation of a second bypass gas flow path 37 that extend principally along a longitudinal direction, wherein each second duct comprises two ends that open up in both a lower intrados wall and an upper extrados wall of the body, for the purpose of utilizing the bypass gas flow path for cooling the outlet guide vanes and fluid flowing through the interior of the outlet guide vanes, while avoiding inducement of additional aerodynamic disturbances in the bypass gas flow path.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbomachine vane body of Ribarov such that it includes a plurality of second ducts carrying the circulation of a second gas flow that extend principally along the longitudinal direction, wherein each second duct comprises two ends that open up in the intrados wall and the extrados wall of the body, as taught by Roberge, for the purpose of utilizing the bypass gas flow path for cooling the outlet guide vanes and the gas flow that circulates in the first ducts, while avoiding inducement of additional aerodynamic disturbances in the bypass gas flow path.


Claim 3, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ribarov 2015/0023776 and Roberge 2015/0285186 as applied to claim 2 above, and further in view of Erno 2019/0003315.
The modified turbomachine vane of Ribarov shows all of the claimed subject matter except for the set of the ends of the first ducts forms a bundle that progressively narrows as the distance from the at least one end of the body decreases.

Erno shows a heat exchanger 200 defined within a turbomachine outlet guide vane body 152, having first ducts 218 located therein, ends of the first ducts forming a bundle that progressively narrows as the distance from at least one end near 216 of the body decreases, for the purpose of maintaining a flow velocity of fluid that is channeled therethrough for consistent heat transfer, while also maintaining a predetermined wall thickness of the body, thus obtaining a  desired balance of flow distribution, pressure drop, and heat transfer.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine vane body of Ribarov such that the set of the ends of the first ducts forms a bundle that progressively narrows as the distance from the at least one end of the body decreases, as taught by Erno, for the purpose of maintaining a flow velocity of fluid that is channeled therethrough for consistent heat transfer, while also maintaining a predetermined wall thickness of the body, thus obtaining a  desired balance of flow distribution, pressure drop, and heat transfer.

Claim 5, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ribarov 2015/0023776 and Roberge 2015/0285186 as applied to claim 2 above.
The modified turbomachine vane of Ribarov shows all of the claimed subject matter, with each second ducts having two ends, but does not show that the two ends that open up at the leading edge or at the trailing edge.

In the modified turbomachine vane of Ribarov as taught by Roberge, the ends of the second ducts 45 are located adjacent a leading edge near 43 in figure 5 of Roberge, and a righthand trailing edge. The ducts 45 open close to the leading edge and the trailing edge.

The recitation that the  two ends open up at the leading edge or at the trailing edge, is an obvious engineering expedient. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine vane body of Ribarov such that the two ends that open up at the leading edge or at the trailing edge, as one of ordinary skill in the art would recognize that increasing the length of the second ducts increases the heat exchange/cooling effect by virtue of the increased length of the second ducts. Such a modification is for the purpose of increasing the heat exchange/cooling effect of the second ducts.
Claims 9-10, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov 2015/0023776 and Roberge 2015/0285186 as applied to claim 1 above, and further in view of Krautheim 2012/0159961.
The modified turbomachine vane of Ribarov shows all of the claimed subject matter, including an aircraft turbomachine comprising a core air flow stream passing through compressors, a bypass air flow stream 18 (note paragraphs [0015]-[0016], for example), a stator vane assembly for the air flow through the bypass flow stream, comprising a plurality of vanes 14, a pressurised air circuit 22 that draws off air, to produce a pressurised air flow that supplies at least one component 14 of the turbomachine, wherein the plurality of vanes comprises at least one vane according to claim 1, the principal axis B of which is oriented primarily radially from a principal axis A of the turbomachine and the longitudinal direction is substantially parallel to the principal axis A, comprising the first ducts and the second ducts and wherein the pressurized air flow passes through the first ducts of the at least one vane and part of the air flow flowing in the bypass flow stream passes through the second ducts of the at least one vane (claim 9).
The principal axis B of the least one vane is oriented principally radially from a principal axis A of the turbomachine and the longitudinal direction of the at least one vane and the second ducts of the at least one vane are substantially parallel to the principal axis A corresponding to the direction of the air flow in the bypass flow stream (claim 10).

However, the modified turbomachine vane of Ribarov does not show the core air flow stream passing through a low pressure compressor and a high pressure compressor, the bypass air flow stream being located around and coaxial with the core flow stream, the plurality of vanes distributed around the principal axis of the turbomachine, the pressurised air circuit drawing off air between the low pressure compressor and the high pressure compressor or in the high pressure compressor (claim 9).

Krautheim shows a turbomachine 50 having a core air flow stream 73 passing through a low pressure compressor 58 and a high pressure compressor 60, a bypass air flow stream 80  located around and coaxial with the core flow stream, a plurality of vanes 78/heat exchangers distributed around a principal axis near 62 of the turbomachine, the pressurised air circuit drawing off air between the low pressure compressor r and the high pressure compressor or in the high pressure compressor, for the purpose of forming a turbomachine with a working bypass arrangement which uses air bled between the low pressure compressor and the high pressure compressor, or from the high pressure compressor, to cool the plurality of vanes 78/heat exchangers.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine vane body of Ribarov such that the core air flow stream passes through a low pressure compressor and a high pressure compressor, the bypass air flow stream being located around and coaxial with the core flow stream, the plurality of vanes distributed around the principal axis of the turbomachine, the pressurised air circuit drawing off air between the low pressure compressor and the high pressure compressor or in the high pressure compressor, as taught by Krautheim, for the purpose of forming a turbomachine with a working bypass arrangement which uses air bled between the low pressure compressor and the high pressure compressor, or from the high pressure compressor, to cool the plurality of vanes.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood is cited to show a gas turbine engine bypass outlet guide vane with embedded heat exchangers.
Suciu is cited to show a bypass gas turbine engine with bleed from a high pressure compressor to a heat exchanger.
Owczarek is cited to show stator blades of a turbomachine having ducts in the stator blades.
Twelves and GB 828,574 are cited to show airfoils having corrugated passages.

Allowable Subject Matter
Although claims 6-7 are not rejected based on prior art, no indication of allowable subject matter may be made until the rejection under 35 U.S.C. 112(b) is overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745